                Case 5:21-cr-00330-FB Document 3 Filed 08/04/21 Page 1 of 2
                                                                                             FILED
    SEALED
                                                                                           August 04, 2021
                                                                                       CLERK, U.S. DISTRICT COURT
\                          J                                                           WESTERN DISTRICT OF TEXAS
                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS                     BY:              BC
                                        SAN ANTONIO                                                       DEPUTY
                                            ANTONIO DIVISION

     UNITED STATES OF AMERICA,                    §
                                                                Case No: SA-21-CR-00330-FB
                                                  §
                   Plaintiff,                     §
                                                  §
                                                          INDIC TMENT
                                                          Felon in Possession of a Firearm
     EMARI LAFEL FREEMAN
                 FREEMAN,                         1


                                .
                                                  §

     THE GRAND JURY CHARGES:

                                              COUNT ONE
                                          [18 U.S.C. § 922(g)(1)]

                                                                             Defendant,

                                       EMARI LAFEL FREEMAN,

     knowing he had previously been convicted of a crime punishable by imprisonment for a term

     exceeding one year, knowingly possessed a firearm, to wit: a Glock 26, 9mm pistol, serial number

     BDNV518, and the firearm had traveled in interstate and foreign commerce, in violation of Title

     18, United States Code, Section 922(g)(1).




         NOTICE OF UNITED STATES OF AMERICA’S DEMAND FOR FORFEITURE
                              [See Fed. R. Crim. P. 32.2]

                                                     I.
                               Firearm Violation and Forfeiture Statutes
       [Title 18 U.S.C. § 922(g)(1), subject to forfeiture pursuant to Title 18 U.S.C. § 924(d)(1),
                  made applicable to criminal forfeiture by Title 28 U.S.C. § 2461(c)]

            As a result of the criminal violation set forth in Count One, the United States gives notice

     to Defendant EMARI LAFEL FREEMAN of its intent to seek the forfeiture of the properties




                                                      1
           Case 5:21-cr-00330-FB Document 3 Filed 08/04/21 Page 2 of 2




described below upon conviction and pursuant to Fed. R. Crim. P. 32.2 and Title 18 U.S.C. §

924(d)(1), made applicable to criminal forfeiture by Title 28 U.S.C. § 2461(c), which states:

       Title 18 U.S.C. § 924. Penalties
               (d)(l) Any firearm or ammunition involved in or used in any knowing
               violation of subsection . . . (g) . . . of section 922 . . . shall be subject to
               seizure and forfeiture . . . under the provisions of this chapter.......

This Notice of Demand for Forfeiture includes but is not limited to the following properties:

      1.    Glock 26, 9mm pistol, serial number BDNV518; and
      2.    Any and all firearms, ammunition, and/or accessories involved in or used in the
            commission of the criminal offense.




                                               FOREPERSON OF THE GRAND JURY



       ASHLEY C. HOFF
       UNITED STATES ATTORNEY



BY:
       FOR WILLIAM F. CALVE
       Assistant United States Attorney




                                                  2
